DETAILED ACTION
This office action is in response to the correspondence filed on 06/28/2022. This application is a continuation of 15423521, filed 02/02/2017. Claims 1-20 are still pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Double Patenting Rejection(s) is maintained. Please see rejection below.
The amendments and/or arguments submitted by Applicants for the objection(s)/rejection(s)) listed below have been considered and are persuasive; thus, they have been withdrawn:
35 U.S.C. §101 Rejection(s) 
35 U.S.C. §102 Rejection(s) and 35 U.S.C. §103 Rejection(s)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10713368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the patented claims. The claims in the instant application are essentially the same while slightly broader in scope than the ones in the issued patent. The instant application has the basic elements of access control using restriction marks associated with a restriction group with a content item while the issued patent has the additional details about the graphical user interface for creating the restriction group and identifying an attribute as seen in the examples below in claims 1 and 11 of the instant application and claim 1 of the issued patent.
To further explain the double patenting rejection as requested by the applicant, additional details from claim 23 can be used to map the limitations that can be more explicitly explain their similarity. Claim 23 recites “one or more restriction marks associated with the one or more restriction groups, the restriction group identifying an attribute associated with a user of one or more content items stored in the content management system, and a restriction mark identifying one or more classifications for the attribute identified by the restriction group, the one or more classifications being configured to allow or limit user access to one or more content items associated with the restriction mark; in response to receiving a selection of the displayed one or more restriction marks, assigning a selected restriction mark to a content item stored in the content management system, the content item having associated metadata stored in the content management system; updating metadata associated with the content item, the updated metadata indicating that the selection of the one or more restriction marks is assigned to the content item..” In other words, the metadata of the content item is similarly updated based on the assignment of the restriction mark to the content item. The restriction mark identifies one or more classifications for the attribute identified by the restriction group so the content item is associated with the restriction mark, the restrict group and the classifications.
Claim 23 also describes providing a process to downgrade a classification of a content item which anticipates the process of updating the metadata of a content item based on a classification update.

Instant Application
U.S. Patent No. 10713368 B2
1. A computer-implemented method comprising:
providing one or more restriction groups in a content management system;
associating one or more restriction marks with the one or more restriction groups, at least a first restriction mark being associated with a first restriction group;
assigning the first restriction mark to a first content item stored in the content management system, in response to determining that the first content item is associated with the first restriction group, the first content item being associated with metadata indicating user access permissions according to the first restriction mark and a security classification;
updating the metadata associated with the first content item based on the assignment of the first restriction mark to the first content item to allow or limit user access to the first content item; and
updating the metadata associated with the first content item to further allow or limit user access to the first content item, in response to determining that the security classification is updated.

1. A method comprising:





























  receiving, through a graphical user interface on a display device associated with a content management system, a selection to create a restriction group to be added to a set of restriction groups, the created restriction group being associated with a graphical representation in the graphical user interface;
in response to selecting the graphical representation, displaying, on the graphical user interface on the display device, an option to create one or more restriction marks associated with the created restriction group,
the restriction group identifying an attribute associated with a user of one or more content items stored in the content management system, and
a restriction mark identifying one or more categories for the attribute identified by the restriction group, the one or more categories being configured to allow or limit user access to one or more content items associated with the restriction mark;
receiving, through the graphical user interface on the display, a selection of one or more restriction marks for being assigned to a content item stored in the content management system, the content item having associated metadata stored in the content management system;
  updating metadata associated with the content item, the updated metadata indicating that the selection of the one or more restriction marks is assigned to the content item; and
updating a profile associated with a user to include the one or more restriction marks.
23. A computer-implemented method comprising:
receiving, through a graphical user interface on a display device associated with a content management system, a selection to create one or more restriction groups to be added to a set of restriction groups, the created restriction group being associated with a graphical representation in the graphical user interface;
in response to selecting a security control option associated with at least one of the one or more restriction groups, displaying, on the graphical user interface on the display device, one or more restriction marks associated with the one or more restriction groups, the restriction group identifying an attribute associated with a user of one or more content items stored in the content management system, and a restriction mark identifying one or more classifications for the attribute identified by the restriction group, the one or more classifications being configured to allow or limit user access to one or more content items associated with the restriction mark;
in response to receiving a selection of the displayed one or more restriction marks, assigning a selected restriction mark to a content item stored in the content management system, the content item having associated metadata stored in the content management system;
updating metadata associated with the content item, the updated metadata indicating that the selection of the one or more restriction marks is assigned to the content item; and
receiving, through the graphical user interface on the display, the selection of the one or more restriction marks for assigning to a user of the content management system, the content item managed by the content management system,
providing a downgrade schedule to be associated with the one or more classifications to facilitate updating of a classification, from a first classification to a second classification, for a content item over time to allow access to more users after at least a threshold time period has elapsed.

11. A computer-implemented system comprising:
at least one processor;
  at least one memory configured to store machine-readable instructions, which, when executed by the at least one processor, cause the at least one processor to perform one or more operations, the one or more operations comprising:
  receiving, through a graphical user interface on a display device associated with a content management system, a selection of one or more restriction groups;
at least a first restriction mark being associated with a first restriction group; 
  assigning the first restriction mark to a first content item stored in the content management system, in response to determining that the first content item is associated with the first restriction group, the first content
  displaying, on the graphical user interface on the display device, one or more restriction marks associated with the one or more restriction groups;






  receiving, through the graphical user interface on the display, a selection of the displayed one or more restriction marks for being assigned to a content item stored in the content management system, the content item having associated metadata stored in the content management system; and
  updating metadata associated with the content item, the updated metadata indicating that the selection of the one or more restriction marks is assigned to the content item.




Allowable Subject Matter
Claims 1-20 contain allowable subject matter but remain rejected under Obvious Double Patenting (ODP) rejections.
The following is an examiner’s statement of reasons for allowance: the present claim amendments and/or arguments resolve all outstanding issues related to the clarity of the claim scope except for the reminding ODP rejections.
According to MPEP 1302.14 (I): “In most cases, the Examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b).  Thus, when the Examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary." 


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PULFER; Charles Edouard et al.	US-PGPUB	US 20100262577 A1	Method for automated security access policy for a document management system
Kilday; Roger W.		USPAT		US 8555403 B1		Privileged access to managed content

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435